Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 1 of 43 PageID #: 970




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 GEFT OUTDOOR, L.L.C.,                         )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:19-cv-01257-JRS-MPB
                                               )
 MONROE COUNTY, INDIANA,                       )
 MONROE COUNTY BOARD OF ZONING                 )
 APPEALS,                                      )
                                               )
                           Defendants.         )

                    Order on Motions for Summary Judgment

    GEFT Outdoor LLC ("GEFT") sought to erect a digital billboard in Monroe

 County, Indiana ("County"), but its specific plans did not mesh with the County's sign

 ordinance. After the County denied GEFT's application for a variance, GEFT filed

 suit under 42 U.S.C. § 1983, alleging that the sign ordinance violates the First

 Amendment as incorporated against the states under the Fourteenth Amendment.

 GEFT moves for partial summary judgment on all claims other than that for

 damages. (ECF No. 53.) The County moves for summary judgment on all claims.

 (ECF No. 63.) For the following reasons, the motions are granted in part and denied

 in part.

                                   I.    Background

    In Monroe County, outdoor signs must comply with the County's sign ordinance

 ("Sign Standards"). The announced purpose of the Sign Standards is "to promote

 public health, safety, and welfare . . . ." Ord. § 807-1. More specifically, two of the



                                           1
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 2 of 43 PageID #: 971




 County's goals in enacting the ordinance were "maintaining and enhancing the

 aesthetic environment and the County's ability to attract tourism and other sources

 of economic development and growth," Ord. § 807-1(3), and "improving pedestrian

 and traffic movement and safety (e.g., maintaining appropriate sight distances at

 intersections and reducing distractions)," Ord. § 807-1(4). A "sign" includes any

 "device, fixture, placard, or structure that uses any color, form, graphic, illumination,

 symbol, or writing . . . to communicate information of any kind to the public." Ord. §

 801-2.

    Under the Sign Standards, "except as otherwise provided, no person shall erect,

 repair, or relocate any sign as defined herein without first obtaining a permit from

 the Administrator."    Ord. § 807-3.     The Administrator is currently the County

 Planning Director. (Wilson Dep. Tr. 31:21–23, ECF No. 54-2.) Generally, a speaker

 wishing to publish a sign must submit an application and pay a fee. Ord. § 807-3(A).

 The County Planning Director will issue a sign permit only if "the proposed sign is in

 compliance with all of the requirements of this zoning ordinance." Ord. § 807-3(B).

 Those requirements include limits on placement, illumination, maintenance, height,

 setback, and numerosity. Ord. §§ 807-5, 807-6(A), 807-6(C)–(F). The Sign Standards

 do not specify a time limit for the County Planning Director to act on any given

 application.

    Not every sign requires a permit, however. The Sign Standards exempt four kinds

 of signs from the permit requirement:

    (1)    Any sign of not more than one and one-half (1-1/2) square feet in area;
           provided, that no more than one sign shall be permitted per zone lot;

                                            2
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 3 of 43 PageID #: 972




    (2)    Any governmental sign;
    (3)    Sculptures, fountains, mosaics and design features which do not
           incorporate advertising or identification;
    (4)    Temporary noncommercial signs or devices meeting the following
           criteria:
           a)     Each zone lot shall be allocated a total of thirty-two (32) square
                  feet of temporary signs or devices.
           b)     Temporary signs or devices may be located no less than ten (10)
                  feet from any other sign or structure;
           c)     Freestanding temporary signs or devices may not exceed six (6)
                  feet in height;
           d)     External illumination of temporary signs or devices is
                  prohibited.
           However, if banners, streamers, pennants, balloons, propellers, strung
           light bulbs, or similar devices are used as the temporary signs or
           devices they may only be displayed for a period of no longer than forty-
           eight (48) hours.

 Ord. § 807-3(C). Some of these terms are words of art. A governmental sign is defined

 as "[t]raffic or other civic signs, signs required by law or emergency, railroad crossing

 signs, legal notices, and any temporary, or non-commercial signs as are authorized

 under policy approved by the County, State, or Federal government." Ord. § 801-2.

 "'Temporary sign' means any sign that is intended to be displayed for a limited period

 of time and is not permanently anchored or secured to a building or not having

 supports or braces permanently secured to the ground, including but not limited to:

 banners, pennants, or advertising displays including portable signs."             Id.   A

 "Commercial Message" is "[a]ny sign wording, logo, or other representation that,

 directly or indirectly, names, advertises, or calls attention to a business, product,

 service, or other commercial activity." Id. And a "Noncommercial Message" is just

 the opposite: a sign that "carries no message, statement, or expression related to the

 commercial interests of the . . . person responsible for the sign message." Id.

                                            3
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 4 of 43 PageID #: 973




     There is also a section of the Sign Standards called "Prohibited Signs," which bans

 certain categories of signs even if the sign would otherwise be allowed:

     (1)   Portable signs are prohibited.
     (2)   All animated or changeable copy signs (including digital billboards), or
           signs which move by mechanical means or by the movement of air are
           prohibited.
     (3)   Temporary signs or devices consisting of a series of banners,
           streamers, pennants, balloons, propellers, strung light bulbs, or similar
           devices are prohibited, except as allowed in 807-3(C)(4).
     (4)   Snipe Signs[.] 1
     (5)   Off-Premise Commercial Signs, except as allowed in 807-4(B). 2

 Ord. § 807-6(B). An "Off-Premises Sign" is one that "directs attention to a business,

 commodity, service or entertainment not conducted, sold or offered on the premises

 where the sign is located, or which business, commodity, service or entertainment

 forms only minor or incidental activity upon the premises where the sign is

 displayed." Ord. § 801-2. In contrast, an "On-Premises Sign" is one that "advertises

 or directs attention to a business, commodity, or service conducted, offered, or sold on

 the premises, or directs attention to the business or activity conducted on the

 premises." Id.

     Someone who wants to post a noncompliant sign in the County is not wholly

 without recourse. As the Indiana Code requires whenever a local government adopts

 a zoning ordinance, 3 the County has established a Board of Zoning Appeals ("BZA")




 1 Though not challenged in this case, a "snipe sign" is a "temporary sign illegally tacked,
 nailed, posted, pasted, glued, or otherwise attached to trees, poles, stakes, fences, or other
 objects." Ord. § 801-2.
 2 Section 807-4(B) is a grandfather clause.
 3 See Ind. Code § 36-7-4-901 ("As a part of the zoning ordinance, the legislative body shall

 establish a board of zoning appeals."); Ind. Code § 36-7-4-918.4 (board of zoning appeals must
 decide use and design variances).
                                               4
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 5 of 43 PageID #: 974




 and a process for obtaining variances. The BZA makes all variance decisions for the

 County, including variances from the requirements of the Sign Standards. Ord.

 § 812-1. After the BZA receives an application for a variance, within thirty days, the

 BZA must schedule and announce a date and time for a public hearing. Ord. § 812-

 3(A).     The variance approval procedure lists several notice requirements for

 interested parties. Ord. §§ 812-3(D)–(F). After the hearing, the BZA must approve

 the application, approve the application with conditions, or deny the application.

 Ord. § 812-3(H); see also Ord. § 812-7 (BZA has authority to make approval contingent

 on any condition imposed "to protect the public health, and for reasons of safety,

 comfort and convenience").      But, beyond scheduling a hearing within a certain

 timeframe, there is no enumerated time limit within which the BZA must act on any

 given variance application. (Defs.' Ans. 1st Interrogs. ¶ 8, ECF No. 54-5.)

     To approve a use variance, the BZA must find that

     (A)    the approval will not be injurious to the public health, safety, and
            general welfare of the community;
     (B)    the use and value of the area adjacent to the property included in the
            variance will not be affected in a substantially adverse manner;
     (C)    the need for the variance arises from some condition peculiar to the
            property involved;
     (D)    the strict application of the terms of the Zoning Ordinance will
            constitute an unnecessary hardship if applied to the property for which
            the variance is sought; and,
     (E)    the approval does not interfere substantially with the Comprehensive
            Plan. Especially, the five (5) principles set forth in the Monroe County
            Comprehensive Plan[.] 4

 Ord. § 812-5.



 4 The Comprehensive Plan is the "inclusive physical, social, and economic plans and policies
 . . . for the development of the County . . . ." Ord. § 801-12.
                                              5
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 6 of 43 PageID #: 975




    To approve a design variance, the BZA must find that the applicant has adduced

 "substantial evidence establishing that, if implemented:"

    (A)   the approval, including any conditions or commitments deemed
          appropriate, will not be injurious to the public health, safety, and
          general welfare of the community, because:
          (1)    it would not impair the stability of a natural or scenic area;
          (2)    it would not interfere with or make more dangerous, difficult, or
                 costly, the use, installation, or maintenance of existing or
                 planned transportation and utility facilities;
          (3)    the character of the property included in the variance would not
                 be altered in a manner that substantially departs from the
                 characteristics sought to be achieved and maintained within the
                 relevant zoning district. . . .
          (4)    it would adequately address any other significant public health,
                 safety, and welfare concerns raised during the hearing on the
                 requested variance;
    (B)   the approval, including any conditions or commitments deemed
          appropriate, would not affect the use and value of the area adjacent to
          the property included in the variance in a substantially adverse
          manner, because:
          (1)    the specific purposes of the design standard sought to be varied
                 would be satisfied;
          (2)    it would not promote conditions (on-site or off-site) detrimental
                 to the use and enjoyment of other properties in the area . . . ;
                 and,
          (3)    it would adequately address any other significant property use
                 and value concerns raised during the hearing on the requested
                 variance; and,
    (C)   the approval, including any conditions or commitments deemed
          appropriate, is the minimum variance necessary to eliminate practical
          difficulties in the use of the property, which would otherwise result
          from a strict application of the terms of the Zoning Ordinance.

 Ord. § 812-6.

    GEFT is a limited-liability company that buys or leases land and builds,

 maintains, and operates signs on its properties. (Lee Aff. ¶ 3, ECF No. 54-1.) GEFT

 leases part of the property at 2500 West Industrial Park Drive in Bloomington,

                                           6
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 7 of 43 PageID #: 976




 Indiana (part of Monroe County). (Id. ¶ 4.) That property is right next to I-69, a

 major thoroughfare in the County. (Id.) GEFT wants to build a digital billboard on

 the property, (id. ¶ 5)—a billboard that exhibits digital images and text, which GEFT

 can control by computer—to display all sorts of commercial and noncommercial

 speech, (id. ¶ 7). On its other billboards, GEFT has tended to display a mix of 62

 percent commercial speech and 38 percent noncommercial speech. (Id. ¶ 8.) It has

 the requisite state permit from the Indiana Department of Transportation that it

 needs to erect digital billboards. (Id. ¶ 6.)

    On January 16, 2019, GEFT sought variances from the Sign Standards for a

 digital billboard to be built at the Bloomington property. Specifically, the variances

 were from the changeable copy ban, Ord. § 807-6(B)(2); the off-premises commercial

 sign ban, Ord. § 807-6(B)(5); the sign area standards, Ord. § 807-6(D); height

 requirements, Ord. § 807-6(F)(1); side/rear yard setback requirements, Ord. § 807-

 6(F)(2); and front yard setback requirements, Ord. § 807-6(F)(3). The BZA held a

 hearing on March 6, 2019, and it unanimously denied GEFT's application. (Lee Aff.

 ¶ 11, ECF No. 54-1.)

    On March 28, 2019, GEFT filed suit against the County, invoking 42 U.S.C. § 1983

 and a state statute. GEFT challenges the Sign Standards as an unlawful content-

 based regulation and an unlawful prior restraint, both allegedly in violation of the

 First Amendment as it is incorporated against the states. The parties move for

 summary judgment. (ECF Nos. 53, 63.)




                                             7
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 8 of 43 PageID #: 977




                              II.    Standard of Review

    Summary judgment is appropriate if "the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of

 law." Fed. R. Civ. P. 56(a). The movant bears the initial burden of production.

 Modrowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013). That initial burden

 consists of either "(1) showing that there is an absence of evidence supporting an

 essential element of the non-moving party's claim; or (2) presenting affirmative

 evidence that negates an essential element of the non-moving party's claim."

 Hummel v. St. Joseph Cnty. Bd. of Comm'rs, 817 F.3d 1010, 1016 (7th Cir. 2016)

 (citing Modrowski, 712 F.3d at 1169). If the movant discharges its initial burden, the

 burden shifts to the nonmovant, who must present evidence sufficient to establish a

 genuine issue of material fact on all essential elements of his case. See Lewis v.

 CITGO Petroleum Corp., 561 F.3d 698, 702 (7th Cir. 2009). The Court must construe

 all facts and any reasonable inferences arising from them in favor of the nonmovant.

 See Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017) (citation omitted).

                                    III.   Discussion

    "Congress shall make no law . . . abridging the freedom of speech . . . ." U.S. Const.

 amend I. According to GEFT, the Sign Standards violate the First Amendment

 because they are an unlawful content-based regulation and because they amount to

 a prior restraint that lacks procedural safeguards. These grounds for invalidity hinge

 on separate lines of reasoning, so the Court will address each charge in turn.




                                            8
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 9 of 43 PageID #: 978




     GEFT brings a facial challenge to the County's ordinance. "Facial invalidation is,

 manifestly, strong medicine, that is to be used sparingly and only as a last resort."

 Nat'l Endowment for the Arts v. Finley, 524 U.S. 569, 580 (1998) (cleaned up). Facial

 challenges on First Amendment grounds lie where a statute "substantially

 suppresses otherwise protected speech vis-à-vis its plainly legitimate sweep." Bell v.

 Keating, 697 F.3d 445, 456 (7th Cir. 2012) (cleaned up). As will become clear, the

 Sign Standards here are substantially overbroad on their face because they contain

 content-based distinctions and because they, in part, grant excessive discretion to

 government officials. The Court therefore entertains GEFT's facial challenge.

     A. Count I: Content-Based Regulation

     In Count I, GEFT contends the sign scheme is a content-based law that fails strict

 scrutiny. Addressing that contention requires the Court to address several smaller

 inquiries: (1) whether the ordinance is content-based, (2) what level of scrutiny

 applies, and (3) whether the ordinance passes the applicable level of scrutiny. 5

        1. Content Neutrality After Reed v. Town of Gilbert

     The initial question is whether the ordinance is content-neutral or content-based.

 This area of First Amendment jurisprudence is in flux. Under the Supreme Court's



 5 It may be worth explaining why the Court is framing its analysis of Count I around these
 three steps. Other courts have said that certain kinds of regulations dealing with lower-
 value speech, such as commercial-speech regulations, are not subject to strict scrutiny
 because they are not content-based. See, e.g., Adams Outdoor Advert. Ltd. P'ship v. City of
 Madison, No. 17-CV-576-JDP, 2020 WL 1689705, at *11–17, *21 (W.D. Wis. Apr. 7, 2020).
 This Court believes it is more accurate to say that such regulations are content-based as that
 term is defined in Reed v. Town of Gilbert, 576 U.S. 155 (2015), but nevertheless require only
 a lesser level of scrutiny. Cf. 1 Rodney Smolla & Melville Nimmer, Freedom of Speech § 2:68
 ("Content-based regulation does not always result in the application of heightened
 scrutiny."). The result of this case is the same under either framing.
                                               9
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 10 of 43 PageID #: 979




  most up-to-date test, the "crucial first step in the content-neutrality analysis" is

  "determining whether the law is content neutral on its face." Reed v. Town of Gilbert,

  576 U.S. 155, 165 (2015). A regulation of speech is facially content-based if it draws

  distinctions "based on the message a speaker conveys," id. at 163, or "singles out

  specific subject matter for differential treatment," id. at 169. For example, "a law

  banning the use of sound trucks for political speech—and only political speech—

  would be a content-based regulation, even if it imposed no limits on the political

  viewpoints that could be expressed."        Id. at 169 (citing Cincinnati v. Discovery

  Network, Inc., 507 U.S. 410, 429 (1993)).

     Reed and Barr v. American Association of Political Consultants, Inc., 140 S. Ct.

  2335 (2020), illustrate how this test for facial content neutrality works. At issue in

  Reed was a sign code that defined different types of signs based on the subject matter

  of the sign—temporary directional signs, political signs, ideological signs, and more—

  and subjected each category to different size and location restrictions. 576 U.S. at

  164. The sign code was obviously content-based on its face, the Supreme Court said,

  since the government invariably had to look at the content of the sign to determine

  how the sign was to be regulated. Id. Likewise, American Association of Political

  Consultants concerned a general ban on robocalls to cell phones, from which robocalls

  to collect government debt were exempted. 140 S. Ct. at 2346. The Supreme Court

  said this:

     Under § 227(b)(1)(A)(iii), the legality of a robocall turns on whether it is "made
     solely to collect a debt owed to or guaranteed by the United States." A robocall
     that says, "Please pay your government debt" is legal. A robocall that says,
     "Please donate to our political campaign" is illegal. That is about as content-

                                              10
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 11 of 43 PageID #: 980




        based as it gets. Because the law favors speech made for collecting government
        debt over political and other speech, the law is a content-based restriction on
        speech.

  Id.

        Turning to the case at hand, recall that the County's ordinance exempts four

  categories of signs from the general requirement that a permit be obtained before any

  sign is published: (1) small signs, (2) governmental signs, (3) "sculptures, fountains,

  mosaics and design features which do not incorporate advertising or identification,"

  and (4) temporary noncommercial signs. Ord. § 807-3(C). GEFT does not challenge

  exemption (1) for small signs. The other three exemptions are plainly content-based

  under Reed.       The ordinance defines governmental signs, design features not

  incorporating "advertising or identification," and temporary noncommercial signs in

  § 801-2, and it regulates those sign categories differently in § 807-3(C). The County

  has no way to tell what regulations to apply to a sign unless it reads the content of

  the sign's message and categorizes it. "The restrictions in the Sign Code that apply

  to any given sign thus depend entirely on the communicative content of the sign."

  Reed, 576 U.S. at 164.

        The off-premises advertising ban also makes the sign ordinance content-based

  after Reed.     The County prohibits off-premises commercial signs but allows on-

  premises commercial signs that meet certain objective requirements. See Ord. § 807-

  6(B)(5). Distinctions between off-premises and on-premises signs are inherently

  content-based because the government must evaluate the content of the sign (that is,

  whether the sign relates to activities occurring on-site) to determine whether the sign



                                              11
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 12 of 43 PageID #: 981




  is an on-premises sign that is subject to the permit requirement or an off-premises

  sign that is almost always prohibited. "The fact that a government official has to read

  a sign's message to determine the sign's purpose is enough, under Reed," to make the

  law content-based. GEFT Outdoor, LLC v. City of Westfield, 491 F. Supp. 3d 387, 405

  (S.D. Ind. 2020) (collecting cases and finding that a city's on-premises/off-premises

  distinction was content-based); see also GEFT Outdoor, LLC v. Consol. City of

  Indianapolis, 187 F. Supp. 3d 1002, 1016 (S.D. Ind. 2016) (same).

     In its briefs, the County disclaims any intent to engage in content-based

  discrimination. The County says the lack of such a purpose is sufficient to show that

  the ordinance is content-neutral.    For that proposition, the County cites Hill v.

  Colorado, 530 U.S. 703 (2000), where the Supreme Court upheld a statute banning

  the "knowing approach" for the purpose of "oral protest, education, or counseling"

  within eight feet of a non-consenting person who is within 100 feet of a healthcare

  facility. Hill describes the government's content-neutral purpose as the "principal

  inquiry" in deciding whether a regulation is content-based. 530 U.S. at 719 (citing

  Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989)). But the Supreme Court in

  Reed squarely rejected the idea that a law is content-neutral so long as the legislature

  did not intend to discriminate on the basis of content. See Reed, 576 U.S. at 165 ("A

  law that is content based on its face is subject to strict scrutiny regardless of the

  government's benign motive, content-neutral justification, or lack of 'animus toward

  the ideas contained' in the regulated speech." (emphasis added)); id. at 168 ("We have

  repeatedly rejected the argument that discriminatory treatment is suspect under the



                                            12
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 13 of 43 PageID #: 982




  First Amendment only when the legislature intends to suppress certain ideas."

  (cleaned up)). To be sure, that is not the only part of Hill's reasoning that no longer

  carries water. Compare Hill, 530 U.S. at 721 ("We have never held, or suggested,

  that it is improper to look at the content of an oral or written statement in order to

  determine whether a rule of law applies to a course of conduct."), with Reed, 576 U.S.

  at 164 (suggesting that examining the content of speech to determine how it should

  be regulated made the challenged ordinance content-based).

     Even if the County lacked any invidious motive in enacting the sign ordinance,

  the ordinance distinguishes between speech based on the speech's subject matter and

  regulates each category of speech differently. The sign ordinance is therefore facially

  content-based because it contains exemptions (2)–(4) and the on-premises/off-

  premises commercial sign distinction.

        2. Level of Scrutiny

     Having found parts of the Sign Standards facially content-based, the Court

  proceeds to the more difficult question of what level of scrutiny applies to the

  distinctions the ordinance draws.

     In two recent First Amendment cases, the Supreme Court has said without

  qualification that all content-based laws are subject to strict scrutiny: "Content-based

  laws—those that target speech based on its communicative content—are

  presumptively unconstitutional and may be justified only if the government proves

  that they are narrowly tailored to serve compelling state interests." Reed, 576 U.S.

  at 163; see also Am. Ass'n of Pol. Consultants, 140 S. Ct. at 2347 n.5 (dismissing the



                                            13
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 14 of 43 PageID #: 983




  more nuanced approach to analyzing content neutrality urged in Justice Breyer's

  partial dissent). Neither of the controlling opinions in these cases directly addressed

  exceptions to the general rule.

     For over forty years, however, the Supreme Court has applied "an intermediate

  standard of review that accounts for the subordinate position that commercial speech

  occupies in the scale of First Amendment values." Ezell v. City of Chicago, 651 F.3d

  684, 708 (7th Cir. 2011) (cleaned up). Commercial speech is any "speech that proposes

  a commercial transaction." Jordan v. Jewel Food Stores, Inc., 743 F.3d 509, 516 (7th

  Cir. 2014) (citing Bd. of Trs. of State Univ. of N.Y. v. Fox, 492 U.S. 469, 482 (1989)).

  When addressing restrictions that burden only commercial speech, the Supreme

  Court has applied the following standard:

     At the outset, we must determine whether the expression is protected by the
     First Amendment. For commercial speech to come within that provision, it at
     least must concern lawful activity and not be misleading. Next, we ask whether
     the asserted governmental interest is substantial. If both inquiries yield
     positive answers, we must determine whether the regulation directly advances
     the governmental interest asserted, and whether it is not more extensive than
     is necessary to serve that interest.

  Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm'n of N.Y., 447 U.S. 557, 566

  (1980). The Central Hudson test has been described as "intermediate" scrutiny. See,

  e.g., Sorrell v. IMS Health Inc., 564 U.S. 552, 583 (2011) (Breyer, J., dissenting).

     What makes the instant case difficult is that the Reed rule—that all content-based

  regulations must pass strict scrutiny, see 576 U.S. at 163–64—has no limiting

  principle. If the rule were applied without reservation, the law governing categories

  of speech never thought to be subject to First Amendment protection would be



                                            14
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 15 of 43 PageID #: 984




  upended. For instance, prohibitions of speech amounting to fraud are technically

  content-based and thus subject to strict scrutiny under the unqualified terms of

  Reed—we have to look at the content of the speech to determine that it is fraud. See

  Am. Ass'n of Pol. Consultants, 140 S. Ct. at 2361 (Breyer, J., concurring in part and

  dissenting in part) (positing that categories of proscribable speech like obscenity,

  fraud, and speech integral to criminal conduct would become content-based and

  subject to strict scrutiny if the Reed rule were strictly applied).

      The same is true of commercial speech—we must look at the content of speech to

  determine whether it is commercial or noncommercial. Thus, if Reed is applied

  without limitation, then nothing remains of the decades-old commercial-speech

  doctrine. This collision between precedents has led at least one circuit court to hold

  that, after Reed, "the intermediate-scrutiny standard applicable to commercial

  speech under Central Hudson . . . applies only to a speech regulation that is content-

  neutral on its face." 6 Int'l Outdoor, Inc. v. City of Troy, 974 F.3d 690, 703 (6th Cir.

  2020).   Other circuits have chosen to continue following the commercial-speech

  doctrine where there is doubt about Reed's application. See, e.g., Vugo, Inc. v. City of

  New York, 931 F.3d 42, 44–45 (2d Cir. 2019); Greater Philadelphia Chamber of

  Commerce v. City of Philadelphia, 949 F.3d 116, 136–37 (3d Cir. 2020); Lone Star

  Security & Video, Inc. v. City of Los Angeles, 827 F.3d 1192, 1200 (9th Cir. 2016);


  6 The Sixth Circuit did not explain how any commercial-speech regulation could be content-
  neutral if Reed's rule were applied unflinchingly. This Court cannot conceive of any way for
  a government official to determine whether speech is commercial or noncommercial unless
  the official examines the content of the speech. And if an officer did that, he would appear to
  "single[] out specific subject matter for differential treatment," Reed, 576 U.S. at 169,
  subjecting the commercial/noncommercial distinction to strict scrutiny.
                                                15
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 16 of 43 PageID #: 985




  Aptive Env't, LLC v. Town of Castle Rock, 959 F.3d 961, 981 (10th Cir. 2020). The

  Seventh Circuit has acknowledged the potential conflict between Central Hudson and

  Reed but has not yet had occasion to resolve it. See Leibundguth Storage & Van Serv.,

  Inc. v. Vill. of Downers Grove, 939 F.3d 859, 860 (7th Cir. 2019).

     GEFT and the County rigorously debate the fate of Central Hudson post-Reed.

  The Court must resolve the conflict to decide what level of scrutiny to apply to the

  sign ordinance's distinction between on-premises and off-premises commercial signs.

  But the Court is not writing on a blank slate. The Supreme Court upheld an identical

  distinction in Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 507–12 (1981). In

  Metromedia, the Supreme Court applied intermediate scrutiny under Central

  Hudson and rejected the petitioner's argument that an on-premises/off-premises

  advertising distinction made the challenged billboard regulation unconstitutional.

  Id. In relevant part, the Supreme Court held that "offsite commercial billboards may

  be prohibited while onsite commercial billboards are permitted." Id. at 512 (7-2

  holding on this point).

     Given the understanding of content neutrality announced in Reed and applied in

  American Association of Political Consultants, it is possible that the current Supreme

  Court would have decided this part of Metromedia differently. However, when the

  reasoning supporting the holding of a Supreme Court case erodes over time, lower

  courts should generally still credit the case's holding unless and until the Supreme

  Court expressly overrules the case. See Rodriguez de Quijas v. Shearson/American

  Express, Inc., 490 U.S. 477, 484 (1989) ("If a precedent of this Court has direct



                                            16
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 17 of 43 PageID #: 986




  application in a case, yet appears to rest on reasons rejected in some other line of

  decisions, the Court of Appeals should follow the case which directly controls, leaving

  to this Court the prerogative of overruling its own decisions."); Shalala v. Ill. Council

  on Long Term Care, Inc., 529 U.S. 1, 18 (2000) ("This Court does not normally

  overturn . . . earlier authority sub silentio."). It would be improper for the Court to

  depart from Metromedia when the Supreme Court has never expressly overruled it.

  Accord GEFT Outdoor, LLC v. Consol. City of Indianapolis, 187 F. Supp. 3d at 1016–

  17 (following Metromedia rather than Reed and applying intermediate scrutiny to an

  off-premises commercial billboard ban); Adams Outdoor Advert. Ltd. P'ship v. City of

  Madison, No. 17-CV-576-JDP, 2020 WL 1689705, at *11–17 (W.D. Wis. Apr. 7, 2020)

  (same); Peterson v. Vill. of Downers Grove, 150 F. Supp. 3d 910, 928 (N.D. Ill. 2015)

  (same, but with respect to a different content-based commercial distinction), aff'd on

  other grounds, 939 F.3d 859. Metromedia is directly on point. Hence, intermediate

  scrutiny applies to the on-premises/off-premises commercial sign distinction.

     Next, the Court turns to the issue of what level of scrutiny applies to the three

  content-based exemptions from the ordinance's permit requirement at Ordinance §

  807-3(C)(2)–(4). By their terms, exemptions (2) and (3) govern both commercial and

  noncommercial speech. Governmental speech certainly can be commercial in nature.

  See, e.g., Am. Ass'n Pol. Consultants, 140 S. Ct. at 2344 (amendment to Telephone

  Consumer Protection Act's ban on robocalls excepted robocalls for the purpose of

  collecting government debt). Likewise, a design feature incorporating "identification"

  may be noncommercial—for instance, imagine a church that wants to post a mural



                                             17
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 18 of 43 PageID #: 987




  identifying the church's name and denomination.          And when a content-based

  distinction could affect both commercial and noncommercial speech, the more

  stringent level of scrutiny should apply. See Reagan Nat'l Advert. of Austin, Inc. v.

  City of Austin, 972 F.3d 696, 708–09 (5th Cir. 2020) (warning against "parsing"

  speech-affecting laws and applying strict scrutiny to a billboard regulation that

  covered both commercial and noncommercial speech); Solantic, LLC v. City of

  Neptune Beach, 410 F.3d 1250, 1269 n.15 (11th Cir. 2005) (ordinance that applied to

  both commercial and noncommercial signs had to be analyzed under strict scrutiny

  rather than Central Hudson). Because exemptions (2) and (3) create content-based

  distinctions of noncommercial speech, they are presumptively unconstitutional and

  can survive only if they pass strict scrutiny. See Reed, 576 U.S. at 163.

     What level of scrutiny applies to exemption (4) for temporary noncommercial signs

  is a tougher question. Exemption (4) draws distinctions in two ways. First, it draws

  a distinction between temporary commercial and temporary noncommercial signs,

  subjecting the former to the general permit requirement but not the latter. But

  favoring noncommercial speech over commercial speech is entirely consistent with

  the commercial-speech doctrine. See Metromedia, 453 U.S. at 513–14 (invalidating

  parts of billboard regulation that favored commercial speech over noncommercial

  speech, stating that regulation "invert[ed]" the hierarchy of First Amendment

  protections); cf. Am. Ass'n Pol. Consultants, 140 S. Ct. at 2346 (invalidating

  exemption that in effect favored debt-collection speech over political speech). Beyond

  arguing that Reed overturns decades of caselaw sub silentio—which the Court



                                            18
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 19 of 43 PageID #: 988




  rejects—GEFT      points   to   no    authority    for   the   proposition    that   a

  noncommercial/commercial distinction in which noncommercial speech is treated

  more favorably than commercial speech must pass strict scrutiny. At the most, the

  distinction must pass intermediate scrutiny because it subjects temporary

  commercial signs meeting certain size and allocation rules to a permit requirement,

  whereas temporary noncommercial signs of the same size and allocation do not need

  a permit; in other words, this first distinction created by exemption (4) treats

  commercial speech less favorably than noncommercial speech.

     Second, exemption (4) also draws a distinction between temporary noncommercial

  signs and noncommercial speech in governmental signs or design features not

  incorporating advertising or identification. Temporary noncommercial signs must

  meet different size and allocation standards to be exempted from the permit

  requirement, whereas noncommercial signs that fall within exemptions (2) and (3)

  need not. Thus, this distinction is a content-based distinction between different kinds

  of noncommercial speech, rendering it subject to strict scrutiny under Reed if

  exemptions (2) and (3) survive strict scrutiny. This is consistent with another case

  out of this district involving GEFT, in which the Court held that an Indianapolis sign

  ordinance's permit exemption for "noncommercial opinion signs"—signs expressing

  some noncommercial viewpoint—created a content-based distinction subject to strict

  scrutiny. See Geft Outdoor LLC v. Consol. City of Indianapolis, 187 F. Supp. 3d at

  1014. That holding made sense because the "noncommercial opinion sign" exemption




                                            19
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 20 of 43 PageID #: 989




  regulated noncommercial viewpoint signs differently from other exempted

  noncommercial signs. So too here as to exemption (4).

        3. Application

      The   on-premises/off-premises     commercial     sign   distinction   easily   passes

  intermediate scrutiny.     Indeed, GEFT only analyzed the provision under strict

  scrutiny and apparently made no effort to argue that the distinction fails

  intermediate scrutiny. The standard from Central Hudson is quoted above and will

  not be repeated. First, no one disputes that GEFT's intended speech has at least

  some First Amendment protection—GEFT's speech would not mislead or concern

  unlawful activity. See Cent. Hudson, 447 U.S. at 566. Second, the County's asserted

  government     interests    supporting    the    on-premises/off-premises     commercial

  distinction are aesthetics and traffic safety. See Ord. §§ 807-1(3), (4). In Metromedia,

  the Supreme Court endorsed these interests as "substantial" under the Central

  Hudson test. 453 U.S. at 509–11. The Court stated, "It is not speculative to recognize

  that billboards by their very nature, wherever located and however constructed, can

  be perceived as an 'esthetic harm.'" Id. at 510 (footnote omitted). Likewise, the Court

  acknowledged the "accumulated, common-sense judgments of local lawmakers and of

  the many reviewing courts that billboards are real and substantial hazards to traffic

  safety." Id. at 509. Thus, the County has substantial interests at stake. 7 Third, the

  on-premises/off-premises commercial distinction "directly advances" the County's



  7Under a regime of intermediate scrutiny, the County need not produce detailed reports or
  scholarly studies to prove that these interests are substantial. See Clear Channel Outdoor,
  Inc. v. City of New York, 608 F. Supp. 2d 477, 503 (S.D.N.Y. 2009) (collecting cases).
                                              20
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 21 of 43 PageID #: 990




  interests in aesthetics and traffic safety, and the distinction is not "more extensive

  than is necessary to serve that interest." Cent. Hudson, 447 U.S. at 566. A local

  government justifiably "may believe that offsite advertising, with [its] periodically

  changing content, presents a more acute problem than does onsite advertising."

  Metromedia, 453 U.S. at 511. The Supreme Court wrote,

     San Diego has obviously chosen to value one kind of commercial speech—onsite
     advertising—more than another kind of commercial speech—offsite
     advertising. The ordinance reflects a decision by the city that the former
     interest, but not the latter, is stronger than the city's interests in traffic safety
     and esthetics. The city has decided that in a limited instance—onsite
     commercial advertising—its interests should yield. We do not reject that
     judgment. As we see it, the city could reasonably conclude that a commercial
     enterprise—as well as the interested public—has a stronger interest in
     identifying its place of business and advertising the products or services
     available there than it has in using or leasing its available space for the
     purpose of advertising commercial enterprises located elsewhere.

  Id. at 512. Following the Supreme Court's lead, then, this Court must conclude that

  the County's on-premises/off-premises commercial sign distinction survives

  intermediate scrutiny.

     Next are the exemptions to the Sign Standards' permit requirement. Pursuant to

  strict scrutiny, the County must demonstrate that the exemptions at Ordinance

  § 807-3(C)(2)–(4) are "narrowly tailored to serve compelling state interests." Reed,

  576 U.S. at 163, 171 ("[I]t is the Town's burden to demonstrate that the Code's

  differentiation between temporary directional signs and other types of signs, such as

  political signs and ideological signs, furthers a compelling governmental interest and

  is narrowly tailored to that end."). The County seemingly has not attempted to justify

  the exemptions under strict scrutiny.        Presumably, the same two government



                                              21
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 22 of 43 PageID #: 991




  interests are urged: aesthetics and traffic safety. Assuming arguendo that these

  interests are compelling, the Sign Standards and exemptions are not at all narrowly

  tailored to those ends. Start with exemption (2) for governmental signs. As far as

  aesthetics go, a city may just as likely erect a garish billboard as anyone else would.

  Yet, a community center would need to obtain a permit for its ugly sign, and the city

  would not. Relatedly, a city's billboard could be just as distracting to drivers as a

  church's billboard. Yet, a community center would need a permit for its distracting

  sign, and the city would not. The same is true of exemption (3) for design features

  not incorporating advertising or identification. A wordless mosaic would be exempted

  from the permit requirement, but a mosaic that identifies a community center's name

  would need a permit. Yet one is not inherently less distracting to drivers or prettier

  than the other by nature of such identification or lack thereof.

      What's left is exemption (4) for temporary noncommercial signs. Since exemptions

  (2) and (3) are constitutionally infirm but—as explained infra—severable, the first

  content-based distinction created by exemption (4) between different kinds of

  noncommercial speech is out of the picture.       That obviates the need to analyze

  exemption (4) under strict scrutiny. Rather, the remaining distinction created by

  exemption (4) is a distinction between temporary noncommercial signs, on the one

  hand, and commercial signs of any duration that are not otherwise exempted or

  prohibited, on the other. 8 As previously stated, favoring noncommercial speech over



  8 GEFT did not challenge the fourth exemption's distinction between temporary and
  permanent noncommercial signs as an impermissible time, place, and manner restriction, so
  the Court will not address that issue.
                                             22
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 23 of 43 PageID #: 992




  commercial speech is unobjectionable given that commercial speech is a lower value

  speech category in First Amendment jurisprudence. See Metromedia, 453 U.S. at

  513–14. Accordingly, whether rational-basis review or intermediate scrutiny applies,

  this commercial/noncommercial distinction passes muster. Again, the County has

  substantial interests in traffic safety and aesthetics. See id., 453 U.S. at 509–11. The

  commercial/noncommercial distinction directly advances it by targeting what the

  County identifies as the biggest economic driver of billboard proliferation: commercial

  signs. (See Br. Opp. Pl.'s Mot. Summ. Judg. at 19, ECF No. 64.) Moreover, the means-

  ends fit is sufficiently tailored to satisfy intermediate scrutiny.

     To summarize: The off-premises commercial sign prohibition passes intermediate

  scrutiny. The exemptions at Ordinance § 807-3(C)(2) and (3) do not survive strict

  scrutiny; and, once those are struck, the exemption at § 807-3(C)(4) survives both

  rational-basis review and intermediate scrutiny.

        4. Severability

     Having found parts of the Sign Standards constitutionally infirm, the Court must

  decide how to remedy the constitutional violation: by striking the problematic

  portions of the ordinance or striking the permitting scheme in whole. GEFT wants

  the Sign Standards struck in whole, and the County urges otherwise.            Because

  severability as to Count I may obviate the need for certain legal inquiries with respect

  to Count II, the Court engages in the severability analysis piecemeal.

     The Supreme Court has remarked before that "[s]everability of a local ordinance

  is a question of state law . . . ." City of Lakewood v. Plain Dealer Pub. Co., 486 U.S.



                                             23
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 24 of 43 PageID #: 993




  750, 772 (1988) (citing Mayflower Farms, Inc. v. Ten Eyck, 297 U.S. 266, 274 (1936)).

  It is not clear why that is so, especially when—as here—a challenged law does not

  involve a limiting construction imposed by state courts. Severability is simply a

  question of statutory interpretation. See Am. Ass'n of Pol. Consultants, 140 S. Ct. at

  2349 (framing inquiry as determining "Congress's 'actual intent' as to severability").

  And basic rules of statutory interpretation generally do not change from jurisdiction

  to jurisdiction. Perhaps that is why American Association of Political Consultants

  favorably cited a case in which the Supreme Court severed, without reference to state

  severability doctrine, "discriminatory wine-and-cider amendments" from an

  underlying state statute generally prohibiting the manufacture of alcohol. See id. at

  2353 (citing Eberle v. Michigan, 232 U.S. 700, 704–05 (1914)). In any event, the state

  severability law versus federal severability law issue need not be resolved here.

  Indiana's law of severability is not unique. And, in analyzing severability, Indiana

  courts draw from Supreme Court caselaw on severability in federal statutes. See,

  e.g., Ind. Ed. Emp. Rels. Bd. v. Benton Cmty. Sch. Corp., 365 N.E.2d 752, 761–62 (Ind.

  1977) (relying on Carter v. Carter Coal Co., 298 U.S. 238 (1935), which reviewed a

  federal law). The Court therefore draws on both state court cases and the Supreme

  Court's most recent discussions of severability.

     Severability concerns "whether the infirm provision of a statute is severable,

  leaving the remainder intact." City of Hammond v. Herman & Kittle Props., Inc., 119

  N.E.3d 70, 87 (Ind. 2019) (citation omitted). That inquiry may be broken down into

  two questions: (1) "whether the statute can stand on its own without the invalid



                                            24
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 25 of 43 PageID #: 994




  provision," and (2) "whether the legislature intended the remainder of the statute to

  stand if the invalid provision is severed." Id. If the answer to either question is

  negative, "the offending provision is not severable, and the whole statute must be

  stricken." Id. "The inclusion of a severability clause creates a presumption that the

  remainder of the Act may continue in effect." Ind. Ed. Emp. Rels. Bd., 365 N.E.2d at

  762. The Indiana Supreme Court has noted before that a severability clause is "only

  one indication of legislative intent."   Id. at 761.   However, under the currently

  prevailing modes of statutory interpretation,

     When Congress includes an express severability or nonseverability clause in
     the relevant statute, the judicial inquiry is straightforward. At least absent
     extraordinary circumstances, the Court should adhere to the text of the
     severability or nonseverability clause. That is because a severability or
     nonseverability clause leaves no doubt about what the enacting Congress
     wanted if one provision of the law were later declared unconstitutional.

  Am. Ass'n of Pol. Consultants, 140 S. Ct. at 2349 (7-2 holding on this point). The

  presence of a severability clause thus creates a "strong presumption of severability."

  Id. at 2356.

     Here, the County's zoning ordinance contains a severability clause, which states,

     The provisions of this ordinance are separable. If any part or provision of these
     regulations or the application thereof to any person or circumstances is
     adjudged invalid by a court of competent jurisdiction, such judgment shall be
     confined in its operation to the part, provision, or application directly involved
     in the controversy in which such judgment shall have been rendered and shall
     not affect or impair the validity of the remainder of these regulations or the
     application thereof to other persons or circumstances. The County hereby
     declares that it would have enacted the remainder of these regulations even
     without any such part, provision or application.

  Ord. § 800-6(D). "[F]irm adherence to the text of severability clauses," Am. Ass'n of

  Pol. Consultants, 140 S. Ct. at 2356, leads the Court to the conclusion that the clause

                                            25
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 26 of 43 PageID #: 995




  is all but dispositive of the County's legislative intent: that exemptions (2) and (3) be

  severed.

     GEFT argues at length that the County would not have enacted the Sign

  Standards without all of the exemptions. Although the exemptions were not a trivial

  part of the permitting scheme, the Court cannot simply ignore that the County has

  expressly stated its intent that "it would have enacted the remainder of these

  regulations even without any [constitutionally unsound] part, provision or

  application." Ord. § 800-6(D).

     GEFT also argues that severing the infirm exemptions without striking the entire

  scheme would make administering the ordinance unduly burdensome by subjecting

  more speech to the permit application process. County Planning Director Larry

  Wilson did testify that, without the exemptions, "[i]t would be impossible to address

  all the signs that are out there." (Wilson Dep. Tr. 32:14–19, ECF No 54-2.) For one,

  Mr. Wilson seems to be discussing a resource problem—one that could be addressed

  by hiring more staff or, if that fails, by future as-applied challenges. Additionally,

  the Court is only invalidating two of the four exemptions, mitigating administrability

  concerns.   The permitting scheme does not seem facially unworkable without

  exemptions (2) and (3), and GEFT has not attempted to show that removing those

  exemptions would empirically cause an unworkable inundation of sign applications.

  And, as far as constitutionality, the Court thinks the permit scheme can "stand on its

  own without the invalid provision," Herman & Kittle Props., 119 N.E.3d at 87,




                                             26
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 27 of 43 PageID #: 996




  because removing exemptions (2) and (3) fully addresses the constitutional

  deficiencies in the Sign Standards, at least with respect to Count I.

     The exemptions in § 807-3(C)(2) and (3) are therefore severable.

     B. Count II: Prior Restraint

     In Count II, GEFT argues that the County's sign scheme is a prior restraint that

  lacks the substantive and procedural safeguards required of prior restraints. The

  County counters that those requirements are either fulfilled or unnecessary.

        1. Legal Rule

     A prior restraint is any law "forbidding certain communications when issued in

  advance of the time that such communications are to occur." Alexander v. United

  States, 509 U.S. 544, 550 (1993) (citation omitted). Prior restraints are "highly

  disfavored and presumed invalid." Weinberg v. City of Chicago, 310 F.3d 1029, 1045

  (7th Cir. 2002) (citations omitted). But a prior restraint is not per se unconstitutional,

  and it may pass muster under the First Amendment if it meets one of several

  exceptions "carved out" by the courts. Stokes v. City of Madison, 930 F.2d 1163, 1168–

  69 (7th Cir. 1991).

     The County's sign regulations resemble a prior restraint. The general rule of the

  Sign Standards is that no sign may be published unless the County first issues a

  permit. Ord. § 807-3. The Sign Standards therefore "[give] public officials the power

  to deny use of a forum in advance of actual expression." Se. Promotions, Ltd. v.

  Conrad, 420 U.S. 546, 553 (1975).




                                             27
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 28 of 43 PageID #: 997




      As the Sign Standards meet the definition of a prior restraint, the Court must

  evaluate the constitutional status of the restraint. As relevant here, two lines of cases

  have sprouted around prior restraints: one focused on substantive limits on official

  discretion and one focused on procedural safeguards.            Which specific limits on

  discretion are required depend on whether the law in question is content-neutral or

  content-based. See Thomas v. Chi. Park Dist., 534 U.S. 316, 322 (2002). All prior

  restraints—even content-neutral time, place, and manner regulations 9—must

  substantively "contain adequate standards to guide the official's decision and render

  it subject to effective judicial review." Id. at 323. A content-based law, however, must

  also contain the stringent procedural protections announced in Freedman v.

  Maryland, 380 U.S. 51, 58 (1965). See Thomas, 534 U.S. at 322. In Freedman, the

  Supreme Court held that a state's film-review scheme was unconstitutional because

  it lacked three procedural safeguards: "(1) any restraint prior to judicial review can

  be imposed only for a specified brief period during which the status quo must be

  maintained; (2) expeditious judicial review of that decision must be available; and (3)

  the censor must bear the burden of going to court to suppress the speech and must

  bear the burden of proof once in court." FW/PBS, Inc. v. City of Dallas, 493 U.S. 215,

  227 (1990) (citing Freedman, 380 U.S. at 58–60). Similarly, FW/PBS involved a

  licensing scheme that "target[ed] businesses purveying sexually explicit speech," 493



  9 GEFT has not argued that the County's ordinance fails to satisfy other requirements of
  time, place, and manner jurisprudence, under which a permit scheme "must be narrowly
  tailored to serve a significant governmental interest, and must leave open ample alternatives
  for communication." Thomas, 534 U.S. at 323 n.3 (citations omitted). Accordingly, the Court
  will not address those other requirements.
                                               28
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 29 of 43 PageID #: 998




  U.S. at 224, prompting the Supreme Court to require of the challenged regulation

  variants of two of the Freedman safeguards, see Thomas, 534 U.S. at 322 n.2.

  FW/PBS clarified that the first two Freedman safeguards included a requirement

  that a "license for a First Amendment-protected business must be issued within a

  reasonable period of time . . . ." 493 U.S. at 228. According to GEFT, the Sign

  Standards fail to comply with any of these prior-restraint principles.

       Since the procedural side of these prior-restraint rules only comes into play when

  a regulation is "content-based," Thomas, 534 U.S. at 322, the Court must determine

  what the labyrinthine term "content-based" means in the context of prior restraints.

  The Freedman procedural safeguards only apply to the Sign Standards if Freedman

  applies to a prior restraint that is content-based by reason of an on-premises/off-

  premises commercial-speech distinction. 10 Neither GEFT nor the County addressed

  two questions that the Court believes are important to this inquiry: (1) whether prior-

  restraint doctrine applies at all to a regulation of commercial speech, and (2) whether

  the Freedman doctrine applies to a "content-based" regulation of commercial speech.

       The Seventh Circuit has not decided whether prior-restraint jurisprudence

  applies at all to regulations of commercial speech. The circuits that have weighed in

  disagree. Compare Discount Tobacco City & Lottery, Inc. v. United States, 674 F.3d




  10Recall that the Court is considering severability piecemeal (i.e. immediately after it finds
  any given provision constitutionally infirm). See supra Section III.A.4. Had exemptions (2)
  and (3)—content-based distinctions of noncommercial speech—survived strict scrutiny, the
  Freedman safeguards would certainly be necessary in order for the Sign Standards to also
  survive as a permissible prior restraint. Since the Court has already severed the infirm
  exemptions, however, the Court will proceed to the question of whether a content-based
  commercial-speech regulation triggers the Freedman requirements.
                                               29
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 30 of 43 PageID #: 999




  509, 532 (6th Cir. 2012) (declining to apply prior-restraint doctrine to commercial-

  speech regulation, noting that Supreme Court had never done so), with In re Search

  of Kitty's East, 905 F.2d 1367, 1371–72 & n.4 (10th Cir. 1990) (holding prior-restraint

  analysis was applicable to commercial-speech regulation but skimping on any

  explanation why), and N.Y. Magazine v. Metro. Transp. Auth., 136 F.3d 123, 131 (2d

  Cir. 1998) (requiring "procedural safeguards" in state agency's exercise of prior

  restraint when speech at issue was both commercial and political in nature). See also

  Bellion Spirits, LLC v. United States, 393 F. Supp. 3d 5, 28 (D.D.C. 2019) (noting that

  "it seems reasonably clear that the prior-restraint doctrine does not even apply to

  commercial speech"). Even those circuits that have analyzed commercial-speech

  restrictions as prior restraints have not consistently imposed the Freedman

  procedural safeguards. See Nutritional Health All. v. Shalala, 144 F.3d 220, 228 (2d

  Cir. 1998) (not mentioning Freedman and considering only whether the challenged

  commercial-speech regulation substantively conferred unbridled discretion on

  government officials).

     The Supreme Court has never said whether prior-restraint rules apply to

  commercial-speech regulations, but it has winked and nudged. Start with Central

  Hudson. In dicta, the Court said it had previously "observed that commercial speech

  is such a sturdy brand of expression that traditional prior restraint doctrine may not

  apply to it." Cent. Hudson, 447 U.S. at 571 n.13 (citing Va. Pharmacy Bd. v. Va.

  Citizens Consumer Council, 425 U.S. 748, 771–772 n.24 (1976)); see also Zauderer v.

  Off. of Disciplinary Couns. of Sup. Ct. of Ohio, 471 U.S. 626, 668 n.13 (1985) ("The



                                            30
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 31 of 43 PageID #: 1000




  Court previously has noted that, because traditional prior restraint principles do not

  fully apply to commercial speech, a State may require a system of previewing

  advertising campaigns to insure that they will not defeat state restrictions." (citations

  omitted)).   Not only is commercial speech more "sturdy" than other varieties of

  speech, but it also "occurs in an area traditionally subject to [state and local]

  government regulation," the Supreme Court said. Cent. Hudson, 447 U.S. at 562

  (citation omitted).   Notably, Central Hudson and its predecessors dealt with

  "prophylactic bans on speech," but none of those cases engaged in a prior-restraint

  analysis. See Discount Tobacco, 674 F.3d at 532 n.7.

     Also relevant is Metromedia. Metromedia—which, again, is good law until the

  Supreme Court expressly states otherwise, see supra Section III.A.2—did not require

  regulations distinguishing between on-premises and off-premises commercial signs

  to comport with Freedman, even though that distinction is in some sense content-

  based. Like Central Hudson, Metromedia did not engage in a prior-restraint analysis.

  The decision's only mention of Freedman is in passing as part of a footnote about

  severability. See Metromedia, 453 U.S. at 521 n.26.

     Moreover, the Court considers that the Supreme Court has tended to backpedal

  from the procedural safeguards first announced in Freedman.           In FW/PBS, the

  controlling plurality opinion only applied variants of two of the original three

  safeguards, finding the third, regarding a "prompt final judicial decision,"

  unnecessary. See FW/PBS, 493 U.S. at 228 ("Because the licensing scheme at issue

  in these cases does not present the grave dangers of a censorship system, we conclude



                                             31
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 32 of 43 PageID #: 1001




  that the full procedural protections set forth in Freedman are not required." (cleaned

  up)). And, as previously stated, Thomas held that none of the Freedman protections

  was necessary to a content-neutral time, place, and manner regulation. See Thomas,

  534 U.S. at 322. The last time the Supreme Court substantively addressed the

  Freedman procedures was in City of Littleton v. Z.J. Gifts D-4, L.L.C., 541 U.S. 774

  (2004). There, too, the Court retreated from Freedman. See id. at 781 ("Littleton, in

  effect, argues that we should modify FW/PBS, withdrawing its implication that

  Freedman's special judicial review rules apply in this case. And we accept that

  argument.").

        Having reviewed all of these cases, this Court tends to agree with those courts

  that have refused to apply the full panoply of prior-restraint safeguards to regulations

  of commercial speech. First, the Court will continue to credit the characterization of

  commercial speech as a "sturd[ier]" form of expression than other kinds of speech.

  Cent. Hudson, 447 U.S. at 571 n.13. As previously stated, a district court is not at

  liberty to assume that Supreme Court cases have been overruled sub silentio. See

  Rodriguez de Quijas, 490 U.S. at 484. Second, the "the paradigmatic standards

  characterizing prior restraints generally involve amorphous benchmarks about

  public welfare or morality." Bellion Spirits, 393 F. Supp. 3d at 29 (citations omitted).

  "The standards regulators apply to commercial speech, conversely, are typically

  susceptible to clearer enforcement criteria." Id. That is certainly true in this case—

  the     on-premises/off-premises   commercial   sign   distinction   is   objective,   not

  "amorphous."      See Section III.B.2.   Thus, "laws that might otherwise be prior



                                            32
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 33 of 43 PageID #: 1002




  restraints applied in the commercial-speech context present less of a risk of chilling

  protected expression—the concern that undergirds" the Supreme Court's analysis of

  prior restraints of noncommercial speech. Bellion Spirits, 393 F. Supp. 3d at 29

  (citing Se. Promotions, Ltd., 420 U.S. at 558–59). Third, "because nearly all human

  action—and so state regulation—operates through communication, the First

  Amendment possesses near total deregulatory potential," Amanda Shanor, The New

  Lochner, 2016 WIS. L. REV. 133, 176 (2016), if all prophylactic regulations of

  commercial     speech     are   subjected    to     the   stringent   Freedman      procedures.

  Furthermore, if the Court were to require every commercial regulation resembling a

  prior restraint to comply with Freedman, it would call into question the states'

  longstanding traditional police power to regulate businesses and intrastate

  commerce. All this is to say that the Court does not believe that the full prior-

  restraint safeguards are required in the commercial-speech context.

       The next question is whether that answer changes when a prophylactic regulation

  of commercial speech is "content-based."             Thomas, 534 U.S. at 322.           The on-

  premises/off-premises commercial sign distinction at § 807-6(B)(5) makes the Sign

  Standards partially "content-based," at least as that phrase is understood in Reed.

  See supra Section III.A.1.           Unfortunately, the Supreme Court's unqualified

  statements in Reed about content-based regulations, obliquely reformulating the

  content-neutrality test, 11 make it hard to tell how Reed and Thomas interact. GEFT


  11 To be sure, Reed did upend the circuit courts' understanding of content neutrality. See,
  e.g., Free Speech Coal., Inc. v. Att'y Gen. U.S., 825 F.3d 149, 160 n.7 (3d Cir. 2016) (describing
  Reed as a "drastic change in First Amendment jurisprudence"); Wollschlaeger v. Governor of
  Fla., 848 F.3d 1293, 1332–33 (11th Cir. 2017) (en banc) (Tjoflat, J., dissenting) (noting that
                                                 33
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 34 of 43 PageID #: 1003




  argues that Reed's updated definition of "content-based" retroactively requires

  content-based regulations of commercial speech to contain the arduous Freedman

  procedures. Content-based is content-based, no matter whether commercial speech

  is at issue, GEFT says.

     Thomas and Reed, read in isolation, indeed suggest that content-based prior

  restraints of commercial speech must contain the full Freedman procedures. Thomas

  involved a city's park-use ordinance that required individuals to obtain permits

  before hosting events of fifty persons or more. 534 U.S. at 322. Previewing Reed,

  Thomas implied that "subject-matter censorship" was a form of content-based

  regulation. Id. In finding that Freedman did not apply to the park-use ordinance,

  Thomas distinguished the park-use ordinance—an obviously content-neutral

  regulation of conduct—from regulations that appear to target speech, like those in

  Freedman (licensing scheme targeting obscene films) and FW/PBS (licensing scheme

  targeting adult businesses). See id. at 322–23. Here, because the County's sign

  ordinance directly targets signs—indisputably speech—rather than generalized

  conduct, the County's sign ordinance is arguably more like the challenged laws in

  Freedman and FW/PBS than the park-use ordinance in Thomas.

     Nevertheless, it is not immediately clear why a government's act of disfavoring

  off-premises commercial messages should raise as severe a free-speech concern as the

  seemingly more sinister act of disfavoring films or businesses carrying messages to

  which such government morally objects. It is critical to remember what Thomas and


  "Reed announced a sea change in the traditional test for content neutrality under the First
  Amendment").
                                              34
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 35 of 43 PageID #: 1004




  Reed did not say: They did not say commercial speech is of equal value to

  noncommercial speech, and they did not say that every prophylactic regulation

  distinguishing between different kinds of commercial speech needs the procedural

  safeguards in Freedman. That being so, it simply strains belief that the Supreme

  Court in Reed meant to implicitly extend the judge-made Freedman doctrine to

  situations where such procedural safeguards have never been required.               GEFT

  essentially asks this Court to (1) ignore the Supreme Court's warnings that lower

  courts should not read its cases to implicitly overrule older cases, (2) find that the

  Supreme Court implicitly overruled several decades' worth of commercial-speech

  cases, and (3) find that the Supreme Court also implicitly broadened Freedman to

  reach all prophylactic regulations under which a government must examine the

  subject matter of a message to decide how to regulate the message. The Court must

  decline that invitation. 12

       In sum, the Court will not require the Sign Standards—although they may be in

  a sense content-based under Reed because of the on-premises/off-premises

  commercial sign distinction—to comport with the Freedman procedural rules. To do

  so would be to create new law when GEFT has not persuasively justified its position.

  At most, prophylactic content-based commercial-speech regulations must contain

  substantive limits on official discretion.


  12Accord Adams Outdoor Advert., 2020 WL 1689705, at *21 ("Adams Outdoor's assertion that
  these regimes must meet the standards articulated in Freedman is incorrect. . . . [S]ign
  regulations that draw distinctions between off-premises commercial signs and other kinds of
  signs are not considered content based under Metromedia.").



                                               35
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 36 of 43 PageID #: 1005




        2. Unbridled Discretion

     Since the Court finds that Freedman's procedural safeguards are not mandatory

  here, the only question is whether the Sign Standards substantively run afoul of the

  requirement that any prior restraint "contain adequate standards to guide the

  official's decision and render it subject to effective judicial review." Thomas, 534 U.S.

  at 322. Put another way, any prior restraint must bound the government's discretion

  using "narrow, objective, and definite standards."          Shuttlesworth v. City of

  Birmingham, 394 U.S. 147, 151 (1969).

     GEFT first says the off-premises commercial sign prohibition gives the County too

  much discretion. Recall that the sign ordinance defines an off-premises commercial

  sign as any commercial sign that "directs attention to a business, commodity, service

  or entertainment not conducted, sold or offered on the premises where the sign is

  located, or which business, commodity, service or entertainment forms only minor or

  incidental activity upon the premises where the sign is displayed." Ord. § 801-2. By

  its terms, the Court does not see how this definition is so broad that it gives the

  County "unbridled discretion." Plain Dealer Publ'g Co., 486 U.S. at 757. If a standard

  like "unreasonable danger" is narrow enough for the Supreme Court, see Thomas, 534

  U.S. at 324, then the County's comparably specific definition of "off-premises

  commercial sign" here is certainly narrow enough for this Court. In its briefs, GEFT

  posits three examples of purportedly ambiguous signs under that definition. (See

  Pl.'s Reply Br. at 25–26, ECF No. 68.) But the Court has no trouble categorizing those

  examples as either off-premises commercial signs or other types of signs.



                                             36
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 37 of 43 PageID #: 1006




     In further support of its argument, GEFT points to County Planning Director

  Larry Wilson's alleged description of the off-premises sign definition as "muddy" and

  Mr. Wilson's practice of sometimes referring to counsel the question of whether a

  certain sign constitutes an off-premises commercial sign. (See Wilson Dep. Tr. 23:23–

  26:16, ECF No. 54-2.) For one, GEFT's citations to the record here are misleading.

  Mr. Wilson did not say that the question of whether a given sign constitutes an off-

  premises commercial sign is "muddy"; he said, "[T]he constitutional law in this area

  is muddy. Even the Reed case is muddy." (Id. at 25:24–25 (emphasis added).) The

  Court can hardly disagree that Reed has muddied the waters of First Amendment

  law. See generally Section III.A. Additionally, Mr. Wilson says he sometimes refers

  tough sign-classification questions to the County's attorneys because Mr. Wilson is

  not a lawyer. (Id. at 26:14–16.) The Court struggles to see why that practice is at all

  objectionable. In any event, whether an ordinance contains sufficiently "narrow,

  objective, and definite standards," Shuttlesworth, 394 U.S. at 151, is a question of law

  for the Court, and Mr. Wilson's deposition testimony does not change the Court's

  conclusion that the sign ordinance's definition of "off-premises commercial sign" does

  not come close to granting unbridled discretion to the County.

     GEFT also contends that the variance process associated with the Sign Standards

  grants unbridled discretion to the County.      The Court agrees that the variance

  process confers too much discretion on the County in two ways.

     First, the standards guiding the BZA in considering a variance application are

  vague. For use variances, these standards include criteria such as whether the



                                            37
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 38 of 43 PageID #: 1007




  variance would be "injurious to the public health, safety, and general welfare";

  whether the surrounding property would be "affected in a substantially adverse

  manner"; whether a denial of a variance would cause "unnecessary hardship"; and

  whether a variance would "interfere substantially with the Comprehensive Plan."

  Ord. § 812-5. The design variance standards are comparable. See Ord. § 812-6. These

  factors are "value laden and susceptible to wide and varying differences of opinion."

  Bickers v. Saavedra, 502 F. Supp. 3d 1354, 1362 (S.D. Ind. 2020); see also Int'l

  Outdoor, 974 F.3d at 698 ("The standards for granting a variance contained multiple

  vague and undefined criteria, such as 'public interest,' 'general purpose and intent of

  this Chapter,' 'adversely affect[ing],' 'hardship,' and 'practical difficulty.'");

  Shuttlesworth, 394 U.S. at 159 (striking permit scheme in which permits' issuance

  was "guided only by [City Commission's] own ideas of 'public welfare, peace, safety,

  health, decency, good order, morals or convenience'"); Lakewood, 486 U.S. at 769–70

  (invalidating licensing scheme in which mayor could issue permits if it was "in the

  public interest"). These kinds of nebulous criteria create too high a risk that the BZA

  might grant or deny a variance based on whether it likes or dislikes the content or

  viewpoint of a given sign. Using this subjective variance procedure, the BZA could

  essentially permit whatever speech it favored, even if such speech appeared on a sign

  flouting countless design and use standards in Chapter 807, while requiring

  disfavored speech to abide by every sign standard to a T.

     Second, the BZA has the power to approve variances contingent on any condition

  imposed "to protect the public health, and for reasons of safety, comfort and



                                            38
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 39 of 43 PageID #: 1008




  convenience." Ord. § 812-7. That standard does little to constrain the County. The

  County could impose essentially whatever conditions it wanted on a sign approved

  through the variance process, which constitutes impermissibly broad discretion. See

  Lakewood, 486 U.S. at 769–70 (holding unconstitutional part of ordinance giving

  mayor discretion to impose "such other terms and conditions [he] deemed necessary

  and reasonable" when granting a newsrack permit); Bickers, 502 F. Supp. 3d at 1363

  (holding unconstitutional ordinance provision giving city power to condition grant of

  special-use permit on whatever terms city "deem[s] necessary to protect adjoining

  property owners").

     The County counters that the variance process, which controls regular variances

  for real property and variances from the sign ordinance alike, should not be

  considered part of the sign ordinance. The County says the State of Indiana should

  answer for any constitutional problems inherent to the variance process, since

  Indiana requires local governments to adopt a variance process whenever they

  establish a zoning ordinance. See Ind. Code § 36-7-4-901. But the County has not

  pointed out any part of the Indiana Code requiring the County to consult the same

  criteria governing real-property variances, which usually do not implicate First

  Amendment interests, when considering variances from the sign ordinance, which

  much more often implicate the First Amendment. To the contrary, the County could

  have enumerated a separate set of "narrow, objective, and definite standards,"

  Shuttlesworth, 394 U.S. at 151, for the BZA to apply when considering variances from

  the Sign Standards.



                                           39
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 40 of 43 PageID #: 1009




     The County also argues that the variance provision cannot be considered a prior

  restraint because it potentially provides relief from the Sign Standards rather than

  increasing the amount of suppressed speech. The Sixth Circuit rejected this specific

  argument in International Outdoor, reasoning that "the variance provision of the City

  of Troy Sign Ordinance . . . is not independent from other provisions of the ordinance,

  but rather inextricably linked to them by providing a way of relaxing the very

  restrictions imposed by the Sign Ordinance." 974 F.3d at 702. The Court agrees with

  that reasoning. The variance process is not independent of the Sign Standards

  because the County chose to regulate variances from the Sign Standards using the

  generalized variance process in Chapter 812. As applied to variances from the Sign

  Standards, the variance process does not sufficiently constrain official discretion.

        3. Severability

     In short, the Sign Standards do not need the Freedman procedural protections,

  but the variance process does substantively confer unbridled discretion on the

  County. For substantially the same reasons as stated supra in Section III.A.4, the

  Court credits the severability clause at Ordinance § 800-6(D) and finds that the

  variance process in Chapter 812 is invalid but severable insofar as it applies to

  variances from the Sign Standards. Insofar as it regulates zoning decisions that do

  not implicate the First Amendment, the variance procedure stands.

     C. Count III: Relief Under Indiana Code

     The Court has supplemental jurisdiction to consider the state-law cause of action

  asserted in Count III. See 28 U.S.C. § 1367.



                                            40
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 41 of 43 PageID #: 1010




     Under Indiana Code §§ 36-7-4-1614(d) and 36-7-4-1615, a court may grant relief

  from an unlawful zoning decision that causes prejudice. Such court "may" set aside

  the zoning decision and either (1) remand the case to the applicable board of zoning

  appeals or, alternatively, (2) "compel a decision that has been unreasonably delayed

  or unlawfully withheld." Ind. Code § 36-7-4-1615.

     Here, neither of these options is appropriate. Although GEFT's facial challenge

  to the ordinance succeeds in part, remand would accomplish nothing. Because the

  Court is striking the ordinance's generalized variance provision in Chapter 812 as it

  applies to variances from the Sign Standards, there would be no variance mechanism

  at all on remand, and GEFT's variance application would lead nowhere. For similar

  reasons, compelling a decision in GEFT's favor would be improper. The standards

  from which GEFT sought variances—Ordinance §§ 807-6(B)(2), 807-6(B)(5), 807-6(D),

  807-6(F)(1), 807-6(F)(2), and 807-6(F)(3)—remain intact after today's decision, so

  GEFT's proposed sign still does not comport with the Sign Standards. Accordingly,

  the Court must decline GEFT's request for relief under Indiana Code §§ 36-7-4-

  1614(d) and 36-7-4-1615.

     D. Damages

     The remaining issue is the amount of damages GEFT has sustained from the

  County's denial of its variance application. The County moves for summary judgment

  on damages, but its briefs did not address GEFT's purported lack of damages beyond




                                           41
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 42 of 43 PageID #: 1011




  arguing that there were none given that the ordinance was constitutional in full. The

  Court has found otherwise above. Thus, a jury must pass on the issue of damages.

                                   IV.   Conclusion

     In summary, Reed opened a can of worms in the sense that it announced a general

  rule that the Supreme Court has not yet had the chance to refine. But the Court will

  not read that case as extensively as GEFT urges.

     The cross-motions for summary judgment, (ECF Nos. 53, 63), are each granted

  in part and denied in part. On Count I, summary judgment is granted in favor of

  GEFT only as to the exemptions at Ordinance § 807-3(C)(2) and (3). On Count II,

  summary judgment is granted in favor of GEFT only as to the generalized variance

  procedure's application to the Sign Standards. The ban on off-premises commercial

  signs survives GEFT's facial challenge, as does the exemption at Ordinance § 807-

  3(C)(4). On Count III, summary judgment is granted in favor of the County. The

  issue of damages must proceed.

     The County is hereby permanently enjoined from (1) enforcing the exemptions

  in Ordinance § 807-3(C)(2) and (3)—i.e., continuing to exempt those kinds of signs

  from the permit requirement—and (2) applying the variance process in Chapter 812

  to variances from the sign requirements in Chapter 807.

     The infirm provisions of the County's sign ordinance are severable, so the Sign

  Standards are otherwise enforceable. The variance process may remain in effect as

  applied to zoning decisions that do not implicate First Amendment-protected speech.




                                           42
Case 1:19-cv-01257-JRS-MPB Document 90 Filed 08/10/21 Page 43 of 43 PageID #: 1012




  No order that the County allow GEFT to erect its digital billboard shall issue, as the

  ordinance comports with the First Amendment after today's decision.

     Finally, the Magistrate Judge is invited to meet with the parties and discuss

  resolution of the damages claim short of trial.

     SO ORDERED.



  Date: 8/10/2021




  Distribution:

  A. Richard M. Blaiklock
  LEWIS WAGNER, LLP
  rblaiklock@lewiswagner.com

  Caren L. Pollack
  POLLACK LAW FIRM, P.C.
  cpollack@pollacklawpc.com

  Zachary J. Stock
  POLLACK LAW FIRM PC
  zstock@pollacklawpc.com

  Charles R. Whybrew
  LEWIS WAGNER, LLP
  cwhybrew@lewiswagner.com




                                            43
